Citation Nr: 0001035	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  93-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the residuals of reconstructive surgery for the right 
shoulder, recurrent dislocation, spontaneous subluxation, and 
degenerative changes of the glenoid rim.

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of reconstructive surgery of the left shoulder, 
recurrent dislocation, spontaneous subluxation, and 
degenerative changes of the glenoid rim. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1980 to July 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Chicago, 
Illinois, regional office (RO) of the Department of Veterans 
Affairs (VA), which confirmed and continued the 10 percent 
evaluations that were then in effect for each of the 
veteran's shoulder disabilities.

This case was previously before the Board in July 1995, but 
was remanded for additional development.  In an October 1997 
rating decision, the RO increased the evaluation for the 
veteran's right shoulder disability to the current 30 percent 
rating, and increased the evaluation for the veteran's left 
shoulder disability to the current 20 percent rating.  A 
veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as 
the veteran has not expressed satisfaction with the current 
evaluations, his claims remain on appeal.  

Following the return of the veteran's appeal to the Board, 
this case was remanded to the RO in January 1999 so that the 
issues of entitlement to service connection for arthritis of 
the shoulders could be considered, and, if granted, to 
consider whether separate evaluations were required for this 
disability.  The requested development has been completed, 
and the case has been returned to the Board for further 
review.  



FINDINGS OF FACT

1.  The range of motion of the right arm is limited to 
approximately shoulder level; his symptoms include frequent 
episodes of recurrent dislocation with guarding of all arm 
movements for the major extremity.  

2.  The range of motion of the right arm is limited to 
approximately shoulder level; his symptoms include frequent 
episodes of recurrent dislocation with guarding of all arm 
movements for the minor extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the residuals of reconstructive surgery for the right 
shoulder, recurrent dislocation, spontaneous subluxation, and 
degenerative changes of the glenoid rim have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.25, 4.40, 4.59, 4.71a, Codes 5003, 5010, 5201, 5202 
(1999).  

2.  The criteria for an evaluation in excess of 20 percent 
for the residuals of reconstructive surgery of the left 
shoulder, recurrent dislocation, spontaneous subluxation, and 
degenerative changes of the glenoid rim have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.25, 4.40, 4.59, 4.71a, Codes 5003, 5010, 5201, 5202 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations assigned to his 
service connected shoulder disabilities are inadequate to 
reflect their current level of severity.  He argues that the 
pain, weakness, and dislocations that result from his 
disabilities are productive of more impairment than is 
indicated by his current ratings.  Finally, he contends that 
a separate evaluation for instability and for limitation of 
the range of motion is merited for both of his shoulder 
disabilities.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the record indicates that entitlement to service 
connection for the postoperative residuals of a left shoulder 
dislocation and the postoperative residuals of a right 
shoulder dislocation was established in a March 1990 rating 
decision.  A 10 percent evaluation was assigned for each of 
these disabilities.  An October 1997 rating decision 
increased the evaluation for the right shoulder to the 
current 30 percent rating, and the evaluation for the left 
shoulder to the current 20 percent rating.  The ratings were 
each assigned under the rating code for other impairment of 
the humerus.  A May 1999 rating decision established service 
connection for degenerative changes of the right glenoid rim, 
but evaluated it as part of the veteran's right shoulder 
disability.  A separate evaluation was not assigned.  Service 
connection for degenerative changes of the left glenoid rim 
was also established and included in the overall disability 
picture for the left shoulder without the assignment of a 
separate evaluation.  

The veteran's shoulder disabilities have been evaluated under 
the rating code for other impairment of the humerus.  Under 
this rating code, loss of the head of the humerus (flail 
shoulder) is rated as 80 disabling for the major arm and 70 
percent disabling for the minor.  Nonunion of the humerus 
(false flail joint) is evaluated as 60 percent disabling for 
the major arm and 50 percent for the minor arm.  Fibrous 
union of the humerus is considered 50 percent disabling for 
the major arm and 40 percent disabling for the minor.  
Recurrent dislocation of the scapulohumeral joint 
characterized by frequent episodes and guarding of all arm 
movements is 30 percent disabling for the major arm and 20 
percent disabling for the minor.  Recurrent dislocation with 
infrequent episodes, and guarding of movement only at 
shoulder level is rated as 20 percent disabling for each arm.  
Malunion of the humerus with marked deformity is rated as 30 
disabling for the major arm and 20 percent disabling for the 
minor.  Moderate deformity is evaluated as 20 disabling for 
each arm.  38 C.F.R. § 4.71a, Code 5202.  

The May 1999 rating decision included degenerative changes of 
the glenoid rim for each shoulder as part of the veteran's 
disability.  Therefore, the rating code for arthritis due to 
trauma must be considered.  Arthritis due to trauma that is 
substantiated by X-ray findings is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved.  If the limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Code 5201.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes VA treatment records dated in August 
1992.  These records note a history of bilateral shoulder 
dislocations.  The veteran complained of pain with physical 
activity involving the shoulders.  He had undergone physical 
therapy without any changes.  On examination, the veteran had 
180 degrees of elevation in each shoulder.  He had 50 degrees 
of external rotation for the right shoulder, and 70 degrees 
of external rotation for the left shoulder.  Muscle strength 
was 4/5 for the right arm, and 5/5 for the left arm.  There 
was no gross instability.  

The veteran was afforded a VA examination in September 1992.  
He was noted to be right handed.  He was currently working as 
a switchman, and had missed two to four days in the past year 
due to pain and popping of the shoulders.  He tried to avoid 
placing stress on his shoulders, but when he turned the wrong 
way or reached backwards or upwards, he would have pain and 
popping as if the shoulder was about to dislocate.  The 
veteran was unable to make a circle movement due to pain.  
The veteran also had pain when sleeping, and with working in 
cold weather.  On examination, the right shoulder had forward 
flexion to 100 degrees, and shoulder abduction was maintained 
at zero to 90 degrees with extreme pain of the joint.  There 
was spasm of the muscles and crepitation during maneuvers.  
The external rotation was restricted from zero to 75 degrees, 
and internal rotation was from zero to 80 degrees.  The grip 
of the right hand was strong.  The left shoulder had forward 
flexion to 110 degrees, and abduction to 100 degrees.  
Internal rotation was from zero to 75 degrees, and external 
rotation was from zero to 80 degrees.  

It was difficult for the veteran to raise his arms forward 
and lateral over his head.  He could only reach to 100 
degrees on both sides.  The veteran had crepitation of the 
left shoulder.  No atrophy of the shoulder muscles was noted.  
An X-ray study revealed bilateral superior humeral 
dislocation and status post operative changes of the right 
shoulder with subcoracoid staple.  The diagnoses included 
status post residuals of bilateral shoulder arthrotomy, 
secondary to history of recurrent dislocation with injuries, 
and now with subjective symptoms of pain and sensation of 
predislocation on extension backward and reaching up with the 
right and left upper extremities with limitation of motion of 
the shoulder joints.  

The veteran was afforded a hearing before the undersigned 
member of the Board in July 1993.  He testified that he had 
formerly worked as a switchman, which had resulted in 
repeated injuries to his shoulder disabilities.  He believed 
his shoulder disabilities had worsened since the late 1980s.  
The veteran testified that his shoulders would dislocate 
about two to three times each year.  His dislocations would 
occur as frequently as once a month when he was working as a 
switchman.  The most recent dislocation had been of his left 
shoulder about two or three months previously.  The veteran 
testified that the worse part of his disability was the daily 
pain he experienced.  See Transcript. 

At an October 1995 VA examination, the veteran was noted to 
have a history of recurrent dislocation of the shoulders.  He 
had undergone reconstructive surgery of the left shoulder in 
April 1989, and of the right shoulder in December 1987.  He 
had subjective complaints of limitation of motion and pain 
around both shoulder joints with radiation to the neck.  He 
could not sleep resting on his shoulders due to numbness and 
electric sensation in both arms.  He also referred to 
weakness of his arms.  The veteran indicated that his left 
arm had experienced four to five dislocations in the past 
year, but did not mention any dislocations of the right 
shoulder.  

On examination, there was no swelling of the shoulders.  
There was a deformity of the shoulders with subluxation.  The 
veteran had severe anterior, medial, lateral, and posterior 
instability of both shoulder joints.  The anterior and 
posterior separation between the clavicle and humerus could 
be palpated.  The veteran had a bilateral shoulder anterior 
subluxation on evaluation, which was spontaneous.  There was 
crepitus of both shoulder joints, and tenderness to palpation 
on both shoulder bursa, rotator cuff tendon, and bicipital 
tendons.  There was muscle atrophy of the left shoulder 
girdle muscles.  The veteran had weakness of all muscles of 
both shoulders with muscle strength graded as 4/5.  He had 
diminished pinprick and smooth sensation in both shoulders at 
the C5 dermatomes.  Each shoulder had 90 degrees of flexion 
and abduction, and 28 degrees of extension.  The internal and 
external rotations could not be measured because each 
shoulder was subluxated, and those movements were 
contraindicated when the shoulders are dislocated.  The 
diagnoses were residuals of reconstructive surgery of both 
shoulders due to recurrent shoulder dislocations, and 
clinical bilateral spontaneous shoulder subluxation.  The 
examiner added that the veteran had impairment of both 
shoulders with severe multidirectional instability.  They 
were subluxated spontaneously.  He had limitation of motion 
of both shoulder joints.  The left shoulder had dislocated 
four to five times during the past year.  The veteran denied 
dislocation of the right shoulder, but referred to a 
dislocation sensation even though on the clinical evaluation 
both shoulders are clinically dislocated.  

The veteran underwent a VA examination in June 1998.  He was 
noted to be right handed.  The history of surgery to his 
shoulders was described.  The veteran referred to moderate 
pain around both shoulder joints with radiation to the neck 
and shoulder level.  He denied any other symptomatology.  His 
symptoms could be precipitated by doing household activities.  
The veteran stated that he had not experienced any 
dislocations in the past year, but he described instability.  
On examination, both shoulders had abduction and flexion to 
110 degrees, and internal and external rotation to 75 
degrees.  There was painful motion on the last degree of the 
range of motion measured in the shoulders.  The examiner 
found that there was objective evidence of moderate painful 
motion in all movements of both shoulders.  There is no 
objective evidence of edema, effusion, redness, or heat in 
both shoulders.  There was objective evidence of guarding of 
movement of both shoulders.  The veteran had mild instability 
of the left shoulder joint.  There was also moderate 
multidirectional instability of the right shoulder joint, but 
both shoulders were not subluxated or dislocated.  There was 
moderate acromioclavicular separation felt bilaterally.  
There was no ankylosis of the shoulders.  

An X-ray study resulted in an impression of bilateral 
glenohumeral subluxation, bilateral degenerative changes of 
the glenoid rim, and right acromio-clavicular subluxation.  
The overall diagnosis was residual of reconstruction surgery 
of both shoulders.  The examiner opined that the veteran did 
not exhibit weakening movements, fatigability, 
incoordination, a flail joint, or non-union of his fractures.  
The veteran had functional shoulders in terms of range of 
motion and muscle strength.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
increased evaluation is merited for either the right shoulder 
disability or the left shoulder disability.  

A 30 percent evaluation is currently in effect for the 
veteran's right shoulder disability.  The June 1998 VA 
examination and other evidence indicates that this is his 
major extremity.  In order to receive an evaluation greater 
than 30 percent for the right shoulder, the evidence must 
indicate that the arm has limitation of motion to 25 degrees 
from the veteran's side, or that there is fibrous union or 
nonunion of the humerus, or a loss of the head of the humerus 
resulting in a flail shoulder.  38 C.F.R. § 4.71a, Codes 
5201, 5202.  This symptomatology is not demonstrated by the 
evidence.  Forward flexion and abduction have been 90 degrees 
or greater on every examination of record.  Shoulder level is 
considered to be 90 degrees.  38 C.F.R. § 4.71, Plate I.  The 
October 1995 VA examination found that the veteran had severe 
multidirectional instability of his shoulders.  However, the 
June 1998 VA examiner stated that the veteran did not exhibit 
non-union of his fractures or a flail joint.  The veteran's 
symptomatology most nearly resembles that of frequent 
episodes of recurrent dislocation at the scapulohumeral joint 
and guarding of all arm movements, which warrants 
continuation of the 30 percent evaluation for the major 
extremity.  Therefore, an rating in excess of 30 percent is 
not merited.  38 C.F.R. § 4.71a, Codes 5201, 5202.  

Similarly, the evidence does not demonstrate the 
symptomatology required for an evaluation greater than 20 
percent for the veteran's left shoulder.  The evidence 
indicates that this is the veteran's minor arm.  The forward 
flexion and abduction for the left shoulder was measured at 
90 degrees or better on each examination of record.  And 
although the October 1995 VA examination found that the 
veteran had severe multidirectional instability of his 
shoulders, the June 1998 VA examiner stated that the veteran 
did not exhibit non-union of his fractures or a flail joint.  
The veteran's symptomatology most resembles that of frequent 
episodes of recurrent dislocation at the scapulohumeral joint 
and guarding of all arm movements, which warrants 
continuation of the 20 percent evaluation for the minor 
extremity.  Therefore, an evaluation greater than 20 percent 
may not be assigned.  38 C.F.R. § 4.71a, Codes 5201, 5202.  

The provisions of 38 C.F.R. §§ 4.40 and 4.59 have been 
considered, and while there is some indication of reduction 
in range of motion due to pain and some weakness, the 
evidence does not show that this results in disability 
greater than what is reflected by the 30 percent evaluation.  
The August 1992 VA treatment records found that the veteran 
had 4/5 strength for the right arm, and the October 1995 VA 
examination found 4/5 strength in both shoulders.  The June 
1998 VA examination found pain at the end of all range of 
motion measurements.  But this examination also noted that 
the veteran did not exhibit weakening movements, 
fatigability, or incoordination, and opined that the 
shoulders were functional in terms of range of motion and 
muscle strength.  There is no evidence that the veteran's 
pain approximates a reduction of the range of motion of the 
shoulders to 25 degrees from his side.  Therefore, an 
increased evaluation under the terms of 38 C.F.R. §§ 4.40 and 
4.59 is not warranted.  

Finally, the Board has also considered entitlement to a 
separate evaluation for both of the veteran's shoulder 
disabilities under 38 C.F.R. § 4.71a, Codes 5010, 5201, the 
rating codes for arthritis and reduction in the range of 
motion of the arm, and under 38 C.F.R. § 4.71a, Code 5202 for 
impairment of the humerus.  The Board finds that separate 
evaluations may not be granted under these codes for the 
veteran's shoulder disabilities.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  However, an exception 
to this is the anti-pyramiding provision of 38 C.F.R. § 4.14, 
which states that evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), it was 
held that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which provided that a veteran may not be rated 
separately for the described conditions.  Therefore, the 
conditions were to be rated separately under 38 C.F.R. § 
4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14 (1999).  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  Muscle injury ratings 
will not be combined with peripheral nerve paralysis ratings 
for the same part, unless affecting entirely different 
functions.  38 C.F.R. § 4.55(g) (1999).

The veteran has contended that the rating codes for arthritis 
and limitation of motion of the arm, Codes 5010 and 5201, do 
not include symptomatology that overlaps with the rating code 
for other impairment of the humerus.  He believes that his 
situation is analogous to that of the knee disability 
described in VAOGCPREC 23-97.  The Board finds that the 
veteran's shoulder disability is different from that of the 
knee disability contemplated by VAOGCPREC 23-97.  In this 
opinion, it was determined that separate ratings for 
impairment of the knee under 38 C.F.R. § 4.71a, Code 5257, 
and for limitation of motion of the knee under 38 C.F.R. 
§ 4.71a, Codes 5260 and 5261 were required because none of 
the symptomatology described in the rating code for 
impairment overlapped with the symptomatology for limitation 
of motion.  In the current appeal, the Board agrees with the 
analysis of the RO that the symptomatology of 38 C.F.R. 
§ 4.71a, Code 5201, the rating code for limitation of the 
motion of the arm, overlaps with that of 38 C.F.R. § 4.71a, 
Code 5202, the rating code for impairment of the humerus.  
The rating code for impairment of the humerus includes 
guarding of the arm, which equates to limitation of motion of 
the arm.  Therefore, as separate evaluations for the 
veteran's shoulder disabilities under each of these rating 
codes would amount to an evaluation of the same disability 
under different rating codes, separate evaluations may not be 
assigned.  



ORDER

Entitlement to an evaluation in excess of 30 percent for the 
residuals of reconstructive surgery for the right shoulder, 
recurrent shoulder dislocation, clinical spontaneous right 
shoulder subluxation, and right degenerative changes of the 
glenoid rim is denied. 

Entitlement to an evaluation in excess of 20 percent for the 
residuals of reconstructive surgery of the left shoulder due 
to recurrent shoulder dislocation, clinical spontaneous left 
shoulder subluxation, and left degenerative changes of the 
glenoid rim is denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

